Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/17/2021.
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Acknowledgement of the Terminal Disclaimer 
4. The terminal disclaimer filed on 04/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10502602 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5. Claims 1 and 2 are allowed.
6. Claims 3-5 are allowed as being dependent on the independent claim.
 7. The following is an examiner's statement of reasons for allowance: The closest prior art of record, Wollin (US 10502602) has common inventors, assignee and the instant application is a continuation-in part of Wollin (US 10502602).

“A flow measurement device for measuring flow in or around a borehole of an earth formation, comprising: a magnet configured to generate a static solenoidal magnetic field with a field intensity that decreases in strength peripherally from the magnet; an electromagnet disposed around the magnet and configured to generate a time varying solenoidal magnetic field; and a radio frequency (RF) coil disposed around the magnet and configured to: generate an RF magnetic field transverse to the static solenoidal magnetic field to activate spins of nuclides having a same gyromagnetic ratio in a region of interest around the flow measurement device; and receive radio frequencies corresponding to the gyromagnetic ratio” (as recited in the independent claim 2).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858